Citation Nr: 1307027	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-26 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, to include as due to Persian Gulf environmental hazards.

3.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a disability manifested by shortness of breath.

5.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to January 1996.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in July 2009, a statement of the case was issued in March 2010, and a substantive appeal was received in June 2010.  

In his substantive appeal, he requested a Board hearing which was scheduled in August 2012.  In an August 2012 submission, the Veteran requested that his hearing be rescheduled.  His hearing was rescheduled for a date in December 2012.  In a December 2012 submission, the Veteran requested that his hearing be cancelled.  Thus, he has effectively withdrawn his Board hearing request.

The issues of entitlement to service connection for an acquired psychiatric disability, IBS, a disability manifested by shortness of breath, and bilateral pes planus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

The Veteran does not have a hearing loss disability in either ear for VA disability compensation purposes.



CONCLUSION OF LAW

The criteria for an award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in September 2008 that provided information as to what evidence was required to substantiate the claim of service connection for bilateral hearing loss and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished with regard to the bilateral hearing loss issue and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains the Veteran's service treatment records, post-service VA and private treatment records, and lay statements of the Veteran.  

In February 2009, the Veteran was afforded a VA examination pertaining to his claimed bilateral hearing loss.  The examination report will be discussed below.  

The Board concludes that no available outstanding evidence has been identified pertaining to the bilateral hearing loss issue on appeal.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to this claim.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim of service connection for bilateral hearing loss.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Audiological testing conducted for separation purposes in September 1995 showed puretone thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
0
5
LEFT
10
5
0
0
10

Hearing loss was not diagnosed.  On a September 1995 Report of Medical History completed by the Veteran, he checked the 'No' box for 'hearing loss.'  

In February 2009, the Veteran underwent a VA audiological examination.  The examiner noted that the Veteran's enlistment and discharge examinations reflected audiometric thresholds within normal limits.  Audiological testing showed puretone thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
10
10
30
LEFT
15
10
15
15
30

The puretone average in the right ear was 15 and in the left ear was 18.  Speech discrimination scores were 100 percent in both ears.  The examiner found hearing within normal limits from 250 to 3000 Hertz, with mild sensorineural hearing loss from 4000 to 8000 Hertz.  The examiner, however, noted that the hearing thresholds did not meet the criteria for VA disability.

There is no other post-service audiological testing of record.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

For both ears, none of the auditory thresholds in any of frequencies from 500 through 4000 Hertz are 40 decibels.  The auditory thresholds at 4000 Hertz for both ears is 30 but there are no objective findings of auditory thresholds for at least three of the frequencies (500, 1000, 2000, 3000, or 4000 Hertz) of 26 decibels or greater.  Also the speech recognition scores are not less than 94 percent.  Consequently, in this case, the Veteran's hearing is within normal limits in both ears.  38 C.F.R. § 3.385.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In other words, in the absence of proof of present disability, in this case impaired hearing per § 3.385, there can be no valid claim.  As there is no probative medical evidence of a hearing loss disability in the right or left ears during service and following service in this case, as defined by the applicable regulation, the claim of service connection for bilateral hearing loss must be denied.

As a disability for VA purposes has not been shown, the first element of a service connection claim has not been met, and thus it is not necessary to discuss an etiological relationship to service.  The Board acknowledges the statements from the Veteran with regard to his noise exposure experienced during service.  However, even conceding that the Veteran had noise exposure during service and even if his assertions were found credible, the fact remains that he does not have a disability of the ears for VA purposes. 

As the preponderance of the evidence is against the claim of service connection for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Acquired psychiatric disability

In March 2009, the Veteran underwent a VA examination to assess the nature and etiology of his claimed acquired psychiatric disability.  He reported to the examiner that about two years prior his primary care physician prescribed medicine for anxiety but he reported that he could not tolerate the medications even at low doses.  The Veteran also reported that about a year ago he went to the hospital due to panic symptoms.  While the evidence of record contains private and VA treatment records, such records are dated prior to 2007, with the exception of a July 2007 record pertaining to the feet.

In light of the foregoing, the Veteran should be requested to identify the medical providers, to include his primary care provider and the hospital, who treated him for his claimed acquired psychiatric disability in 2007 and 2008.  Upon obtaining an appropriate release pertaining to all identified medical providers, the entirety of the Veteran's treatment records should be obtained from these medical providers.  38 C.F.R. § 3.159(c)(1).

IBS

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  The record reflects that the Veteran served on the USS Stark for 3 years, 3 months, and 24 days, but he did not have any foreign service.  He is in receipt of the Sea Service Deployment Ribbon with Bronze Star and Southwest Asia Service Medal.  

The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).  The Veteran asserts that he set foot in Bahrain and he served in the waters of southwest Asia.  As the Board finds his assertions credible, the Veteran is deemed a Persian Gulf veteran.

A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2); see also 75 Fed. Reg. 61995-97 (2010). 

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 29, 2011, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 76 Fed. Reg. 81834 -81836 (December 29, 2011).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a),(b).

The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317(a)(3). 

Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following:  fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117(g) .

While the Veteran does assert that he suffered from gastrointestinal problems during service, he asserts that they began shortly after discharge from service.

In March 2009, the Veteran underwent a VA examination.  He reported that for the last 10 to 12 years he has suffered from frequent heartburn, indigestion, abdominal bloating, nausea, bloating and loose stools.  Upon examination, the examiner diagnosed irritable bowel syndrome.  The examiner stated that the Veteran's cramping pain and loose stools three or four times a week is due to irritable bowel syndrome.  The examiner stated that this disorder has been reported to result from gastrointestinal infections occurring while serving in the Gulf War, but the Veteran does not recall such an illness.  The examiner did not provide any further comment or opinion.

Compensation is not only warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, but also if such disability became manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations.  

As detailed, the Veteran has reported that shortly after service he began to experience gastrointestinal symptoms.  Despite this, the VA examiner did not provide an etiological opinion.  Thus, in light of the Veteran's service in the Persian Gulf and the assessment of irritable bowel syndrome, he should be afforded another VA examination to assess the nature and etiology of his claimed disability.  Id.  


Disability manifested by shortness of breath

The Veteran asserts that he was exposed to asbestos while stationed aboard the USS Stark and that he otherwise has a disability manifested by shortness of breath due to service.  (See June and October 2008 statements from Veteran.)  It is important to note at this juncture that mere exposure to asbestos is insufficient to obtain service connection.  Rather, the evidence must show that any exposure caused a Veteran to develop a chronic disease.

The post-service medical evidence reflects treatment for upper respiratory infections, sinusitis, and allergic rhinitis.  There is no post-service medical evidence of asbestosis, or an asbestos related disease.

With regard to arguments raised as to asbestos exposure, there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."  The Court has held that VA must analyze an appellant's claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract. 

The Court has further held that in adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The Manual guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists are to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.

For the foregoing reasons, the Veteran should be afforded a VA examination to assess the nature and etiology of his claimed disability manifested by shortness of breath.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Bilateral pes planus

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

A June 1991 examination conducted for enlistment purposes reflects a diagnosis of mild, asymptomatic pes planus.  He was deemed qualified for service.  Thus, the Veteran's pes planus pre-existed his period of service and the relevant inquiry is that of aggravated.

A preexisting injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Moreover, temporary flare-ups during service of the symptoms of a disability, without overall worsening of the condition itself, do not constitute aggravation of the disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

A January 2000 VA outpatient treatment record reflects complaints of ankle and foot pain.  Bilateral flat feet was noted and he was referred for physical therapy.  A February 2000 VA physical therapy consultation reflects complaints of ankle and foot pain secondary to severe bilateral flat foot.  

A July 2007 private treatment record reflects a diagnosis of pes planus.

In light of the Veteran's lay assertions and the post-service characterization of "severe" pes planus, the Veteran should be afforded a VA examination to assess whether his pre-existing pes planus was aggravated beyond the natural progression of the disease.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. § 3.306.

In light of these matters being remanded, the RO/AMC should request updated VA outpatient treatment records from the Dallas VA Medical Center (VAMC) from August 6, 2008.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify his primary care physician and the hospital that treated him for his claimed acquired psychiatric disability, and request that he identify any other medical providers who treated him for his claimed acquired psychiatric disability, IBS, shortness of breath, or bilateral pes planus.  

Upon obtaining an appropriate authorization from the Veteran, obtain the entirety of his records from the identified medical providers.

If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Associate updated treatment records from the Dallas VAMC for the period from 2003 onward.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

3.  Schedule the Veteran for a VA examination with a physician with appropriate expertise pertaining to his claimed irritable bowel syndrome.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  All appropriate testing should be performed.  The examiner should respond to the following:

a) Does the Veteran have any pertinent signs and symptoms of irritable bowel syndrome, and, if applicable, 
can any such signs and symptoms be attributed to a known clinical diagnosis; 

b) For any irritable bowel syndrome or other gastrointestinal disability identified, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that any such disability had its clinical onset during the Veteran's period of active service from January 1992 to January 1996, or is otherwise related to his period of active service.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.  If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

4.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to address the nature and etiology of his claimed disability manifested by shortness of breath, to include whether he has a disease related to asbestos exposure.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  All appropriate testing should be performed.  The examiner should respond to the following:

a)  Please identify all respiratory disabilities, to include any manifested by shortness of breath, and state whether he has a disease related to asbestos exposure.

b)  For any disability identified, is it at least as likely as not (a 50 percent or higher degree of probability) due to the Veteran's period of active service in the Persian Gulf or the result of asbestos exposure.  

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.  If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

5.  If necessary, the RO/AMC should develop any evidence of asbestos exposure before, during and after service.

6.  Schedule the Veteran for a VA examination with a physician with appropriate expertise in order to determine the nature and etiology of his current bilateral pes planus.  It is imperative that the claims file and a copy of this remand be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to the following: 

Did pre-existing pes planus at least as likely as not (a 50 percent or higher degree of probability) undergo a permanent increase in disability during the Veteran's period of active service beyond any natural progress?  If so, does the record contain clear and unmistakable evidence that the worsening was due to the natural progression of the disease?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the entrance and service examination reports, service treatment records, post-service medical evidence, and lay statements of the Veteran.  If the foregoing question cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

7.  After completion of the above, review the expanded record and adjudicate the claims of service connection for an acquired psychiatric disability, to include anxiety; IBS, to include pursuant to § 1117 and § 3.317; a disability manifested by shortness of breath; and, bilateral pes planus, pursuant to § 1153 and § 3.306.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655.  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


